Citation Nr: 1135271	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1987 to June 1988 and from September 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims folder.  

In July 2010, the Board remanded the claim for additional development.  Since then, the development has been completed and the issue is, once more, before the Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue adjudicated herein has been obtained.

2.  The probative evidence of record shows that the Veteran's Raynaud's phenomenon is related to her active service.


CONCLUSION OF LAW

Raynaud's phenomenon was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection, a claimant must generally submit (1) evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that her Raynaud's phenomenon is related to her service.  Specifically, she reports first experiencing tingling, numbness, pain, and discoloration in her hands and fingers during basic training.  She attributes such symptoms to the extremely cold weather at the time.  While she admits that she did not seek treatment for these symptoms until many years after service, she reports that such symptomatology has been ongoing since service.  She believes that these symptoms are related to her currently-diagnosed Raynaud's phenomenon.  

Service personnel records indicate that the Veteran entered active duty in December 1987 and was stationed in Fort Dix, New Jersey.  She was discharged from active duty in September 1993.  Service treatment records show no evidence of treatment for, or a diagnosis of, Raynaud's Syndrome-or even medical care for cold weather residuals of the Veteran's extremities.  

Post-service VA medical records reflect ongoing neurological treatment for the Veteran's multiple sclerosis since 1999.  Indeed, in a June 1999 statement, the Veteran described cold hands accompanied by sensations of numbness and tingling.

VA treatment records dated from 2003 to 2006 note medical care for Raynaud's in conjunction with treatment for multiple sclerosis.  According to these reports, the Veteran described numbness and discoloration in her hands and noted that she was taking Prazosin for her symptoms.  Indeed, at a March 2007 private neurological examination, the examiner concluded that the Veteran's symptoms were consistent with Raynaud's phenomenon.  

In November 2010, the Veteran was afforded a VA examination.  The examiner noted that the Veteran was exposed to cold temperatures while stationed in New York during service and that the Veteran was first treated for Raynaud's many years after service.  Following the examination, the examiner diagnosed Raynaud's phenomenon and opined that it was, in essence, unrelated to service.  According to the examiner, Raynaud's phenomenon is a normal physiological response to emotional stress, cold exposure, and temperature changes within the general population.  The examiner attributed the Veteran's symptoms to her diagnosis of multiple sclerosis and explained that secondary Raynaud's (Raynaud's Syndrome) is related to an underlying illness (including connective tissue disorders) but that the Veteran's multiple sclerosis is not a connective tissue disorder.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 § 3.102.  

In this regard, the Board finds the medical opinion provided by the November 2010 VA examiner unpersuasive.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (noting that the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence, and provide the reasons for its rejection of any such evidence).  In this regard, the examiner's opinion was based on an inaccurate recitation of facts.  Specifically, she stated that the Veteran was stationed in New York during active service, rather than New Jersey.  Further, she reported that the Veteran was not treated for Raynaud's until 2006, despite the evidence of record showing objective treatment in 2003 and subjective, competent, and pertinent complaints in 1999.  Additionally, the examiner noted that Raynaud's phenomenon is a normal physiological response to cold temperatures, but failed to address the Veteran's specific contentions regarding exposure to cold during service and symptoms of cold residuals of the hands during service.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  As such, the Board finds the VA medical opinion lacking in probative value.

By contrast, the Board finds that the Veteran's statements with respect to the onset of Raynaud's phenomenon in service and continuity of symptomatology are credible and persuasive.  Indeed, and in this regard, the Board notes that Raynaud's phenomenon is subjective, and the kind of condition which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  Given these definitions, the Board finds that the Veteran is competent to relate a history of cold exposure during service and of in-service and post-service symptoms of Raynaud's phenomenon (to include discoloration, tingling, and numbness in the hands).  In this regard, the Veteran reported a history of in-service exposure to cold temperature with residuals in the hands during and since service.  As noted above, the Veteran is competent to report experiencing such symptoms.  In addition, based on evidence that the Veteran entered active service in December and was stationed in New Jersey, the Board concedes that the Veteran was exposed to cold temperatures in service and finds her assertion that she has suffered from cold residuals in service to be credible.  

Accordingly, after carefully reviewing the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that her current diagnosis of Raynaud's phenomenon cannot be reasonably disassociated from her service.  While there is no probative, positive medical opinion of record, as previously discussed above, Raynaud's phenomenon is subjective, and the type of condition which lay testimony is competent.  See Charles, 16 Vet. App. at 374.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether a veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent) & Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Here, the Veteran's sworn statements of record provide critical support for her claim by establishing a continuity of relevant symptoms since service.  Therefore, the Board concludes that service connection for Raynaud's phenomenon is warranted. 


ORDER

Service connection for Raynaud's phenomenon is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


